Chief Judge Desmond
(concurring). I concur for reversal and dismissal but solely on the ground that the record contains no showing of probable cause or reasonable ground for a search to detect possible zoning law violations. Indeed, there was no cause or ground at all. The injunction granted in 1953 (see Incorporated Vil. of Laurel Hollow v. Laverne Originals, 307 N. Y. 784) against illegal use of the premises was not a justification in 1962 for entries and searches without a warrant, without consent and without necessity.